In a child protective proceeding pursuant to Family Court Act article 10, SCO Family of Services appeals from an order of the Family Court, Queens County (Richardson-Mendelson, J.), dated November 8, 2007, which granted the mother’s application to dismiss the proceeding for lack of subject matter jurisdiction and denied its motion for commitment of the subject child pursuant to Family Court Act § 231.
Ordered that the order is affirmed, with costs.
The Family Court properly held that the proceeding must be dismissed on the ground of lack of subject matter jurisdiction. The Family Court can involuntarily commit only children within its jurisdiction, who are defined under the Family Court Act as “person[s] who [have] not attained the age of eighteen years” (Family Ct Act § 119 [c]; § 231). As the subject child had reached the age of 18, the Family Court no longer had jurisdiction over her (see Matter of Daniel W., 37 AD3d 842, 843 [2007]; Matter of Joseph B., 6 AD3d 609 [2004]; Matter of April D., 300 AD2d 657 [2002]). Prudenti, P.J., Ritter, Florio and McCarthy, JJ., concur.